



Exhibit 10.1
EXECUTIVE TRANSITION AGREEMENT


This EXECUTIVE TRANSITION AGREEMENT (hereinafter “Agreement”) is entered into by
and between Trinity Industries, Inc., a Delaware corporation, on behalf of
itself, its subsidiaries, and other corporate affiliates, and successors or
assigns (collectively, “Company”), and William A. McWhirter II (hereinafter
“McWhirter”), effective February 1, 2018 (the “Effective Date”). Company and
McWhirter may be referred to herein individually as a “Party” and collectively
as the “Parties.”


RECITALS


WHEREAS, the Company is primarily engaged in the railcar manufacturing and
railcar leasing business;


WHEREAS, on January 31, 2018, in compliance with the Company’s Transition
Compensation Plan (“TCP”), McWhirter notified Company of his intent to
transition out of his position as an officer of Company;


WHEREAS, the TCP provides for payment of transition compensation benefits to
officers of Company in amounts reflected and maintained on the books and records
of the Company;


WHEREAS, McWhirter is a participant and beneficiary under the TCP;


WHEREAS, McWhirter has certain knowledge and skills pertaining to the financial,
operational, commercial, legal, and administrative affairs of the Company as
well as the Company’s construction, energy, marine, and components businesses
(collectively referred to herein as “Business Knowledge”) and Company desires to
capitalize on McWhirter’s Business Knowledge during the term of this Agreement;


WHEREAS, for the purpose of transferring and transitioning McWhirter’s Business
Knowledge solely and exclusively to others at Company and/or its affiliated
entities, McWhirter and the Company have determined that it is in their mutual
best interest to phase out McWhirter’s employment pursuant to the transition
periods set out herein; and


WHEREAS, the Parties now desire to settle fully and finally, in the manner set
forth herein, all bona fide and other disputes, controversies, and differences
between them, both as to liability and the amount of damages, if any, which have
arisen, or which may arise prior to, or on, the Effective Date of this
Agreement, including, but in no way limited to, any and all claims and
controversies arising out of the employment relationship, including any
employment transition period, between McWhirter and Company,


NOW, THEREFORE, in consideration of the Recitals and the mutual promises,
covenants, and agreements set forth in this Agreement, the Parties promise and
agree as follows:


AGREEMENT


1.Employment Transition Periods and Advisory Period. In consideration of
McWhirter entering into this Agreement, Company agrees to maintain McWhirter as
an employee of Company in accordance with the following Employment Transition
Periods:


(a)    Subject to subsection 1(f) below, “Phase One” of the Employment
Transition Periods will commence on January 31, 2018, and end on July 31, 2018.
During Phase One, McWhirter will continue to receive his monthly base pay in
effect as of the Effective Date plus applicable perquisites, payable
semi-monthly, and 2018 short term incentive prorated for one calendar quarter in
2018, less applicable deductions and withholdings in accordance with Company’s
usual payroll and short term incentive payment practices and procedures, plus
accrual and crediting of applicable amounts and interest under the TCP. During
Phase One, McWhirter will:







--------------------------------------------------------------------------------





(1) help transition his current role, responsibilities, and Business Knowledge
in accordance with the TCP to his successor, reporting to the Company’s
Chairman, Chief Executive Officer and President, Timothy R. Wallace (the “CEO”),
or the CEO’s designee, reporting to work during regular business hours at the
Company’s offices in Dallas, Texas, provided that the Company will provide
McWhirter with an office at such location; and


(2) consult with the CEO, the CEO’s designee regarding, without limitation,
completion of any merger and acquisition activities commenced prior to the
Effective Date and forecasted to close during the Employment Transition Periods;
assisting in resolving commercial issues that involve the Company and/or one or
more of its subsidiaries or affiliates that were pending as of the Effective
Date and that arise during the Employment Transition Period, and cooperating
with the Company in its management of any legal matters that were pending as of
the Effective Date and that arise during the Employment Transition Period.


At the conclusion of Phase One, it will be deemed that McWhirter has fulfilled
and satisfied the six (6) month notice condition described in Section 4(c) of
the TCP.


(b)    Subject to subsection 1(f) below, “Phase Two” of the Employment
Transition Periods will commence August 1, 2018 and end May 31, 2020. During
Phase Two, McWhirter will be reasonably available or accessible up to thirty
(30) hours per calendar month and shall:


(1)    receive a base salary of TEN THOUSAND AND NO/100 DOLLARS (US$10,000.00)
per month, payable semi-monthly, less applicable deductions and withholdings in
accordance with Company’s usual payroll practices and procedures, plus accrual
and crediting of applicable amounts under the TCP as compensation for continued
consultation with the CEO or the CEO’s designee regarding, without limitation,
completion of any merger and acquisition activities commenced prior to the
Effective Date and forecasted to close during the Employment Transition Period;
assisting in resolution of commercial issues that involve the Company and/or one
or more of its subsidiaries or affiliates that were pending as of the Effective
Date and that arise during the Employment Transition Period, and cooperating
with the Company in its management of legal matters that were pending as of the
Effective Date or that arise during the Employment Transition Period and


(2)    receive, in addition to the base salary payable in Phase Two, THREE
HUNDRED AND NO/100 DOLLARS (US$300.00) per hour in excess of the hours set out
in Section 1(b) above, prorated, for services performed by McWhirter on special
projects assigned to him by the CEO or his designee, based upon McWhirter’s
monthly invoices submitted to the Company on or before the 10th day of each
month following Phase Two advisory, consultation, and project work. The Parties
intend that McWhirter’s level of services in Phase 2 will be more than twenty
percent (20%) of the level of services provided by McWhirter to the Company over
the thirty six (36) month period preceding the Effective Date, such that he will
not have incurred a separation from service within the meaning of Section 409A
of the Internal Revenue Code (“Section 409A”) for purposes of the TCP and any
other Company nonqualified deferred compensation plan in which he participates.
The Company will not be obligated to, but may, provide McWhirter with an office,
and McWhirter will not be required to regularly report to work at the Company’s
offices. During Phase 2 McWhirter will not receive payment of any executive
perquisites.


(c)    During the entirety of the Employment Transition Periods, McWhirter will
be eligible to participate in the Company’s standard employee benefit plans that
McWhirter participated in immediately preceding notification of his intent to
resign, including without limitation medical, dental, and vision care. During
the Employment Transition Periods, McWhirter will (1) remain a participant in
the TCP for purposes of salary and interest accrual and credit, (2) continue to
vest in outstanding long-term incentive plans in accordance with the applicable
plan documents and agreements, and (3) receive his 2017 annual bonus when such
bonuses are customarily paid (circa March 2018); provided, however, that other
than as expressed in Section 1(a) above as to 2018, McWhirter will not be
eligible for the Company’s short-term incentive award





--------------------------------------------------------------------------------





and long-term incentive grant in 2018, 2019, or 2020. McWhirter acknowledges and
agrees that employee benefits may be added, discontinued, amended, or modified
during the Employment Transition Period at the sole discretion of Company.


(d)    McWhirter acknowledges and agrees that on May 31, 2020, McWhirter’s
employment with Company will terminate by reason of his retirement unless
earlier (i) terminated by reason of McWhirter’s death, or (ii) terminated by the
Company for cause due to material breach of this Agreement by McWhirter after
providing McWhirter thirty (30) days written notice describing the specific acts
or omissions which constitute a material breach of this Agreement and an
opportunity to cure or otherwise cease such conduct. McWhirter acknowledges and
agrees to (1) repay the Company for any outstanding loans, travel advances, or
salary advances, if any, made during the Transition Periods; (2) repay any and
all personal balances on credit cards issued through Company, if any; and (3)
pay an amount equal to the value of any property not returned pursuant to the
Return of Property and Records paragraph below. McWhirter further authorizes
Company to deduct monies from any payment to be made under this Agreement to
cover such debts or property value if McWhirter fails to make such payments or
repayments, or return such property prior to the time any and all required
payments have been made under this Agreement. At the end of the Employment
Transition Periods, McWhirter will have incurred a separation from service
within the meaning of Section 409A for purposes of the TCP and any other Company
nonqualified deferred compensation plan in which he participates.


(e)    From June 1, 2020 through May 31, 2021, McWhirter agrees to be reasonably
available to Company for advisory, consultation, and project work (“Advisory
Period”). During the Advisory Period McWhirter shall receive THREE HUNDRED AND
NO/100 DOLLARS (US$300.00) per hour, prorated, for contract services or work
performed by McWhirter as a consulting advisor or special project consultant.
Any such services or work shall be as agreed between McWhirter and the CEO or
his designee. McWhirter agrees to provide Company with monthly invoices on or
before the 10th day of each month following the month in which such services or
work were performed. The Company will pay such invoices within thirty (30) days
of receipt.


(f)    Any expenses incurred by McWhirter in performing his employment role
hereunder or in providing contract services as noted in subsection 1(e) shall be
reimbursed by the Company subject to McWhirter’s submittal of expense reports in
compliance with the Company’s expense reporting practices and procedures.
Additionally, upon presentation by McWhirter to S. Theis Rice or his designee of
invoices documenting fees incurred by McWhirter for legal services rendered on
his behalf for review and advice on the terms and conditions set out herein,
Company agrees to pay such invoices directly to McWhirter’s legal counsel up to
a maximum aggregate payment of TEN THOUSAND AND NO/100 DOLLARS ($10,000.00).


(g)    Upon McWhirter’s performance of all covenants, agreements, and
obligations in the Agreement and his separation from service on May 31, 2020,
Company agrees to make a lump sum payment to McWhirter in an amount equal to
twelve (12) months of medical COBRA premiums (the “COBRA Continuation Payment”).
Such amount shall be calculated based upon the effective COBRA rates for
McWhirter’s medical coverage at the time of his separation from service and
shall be paid within fifteen (15) days of McWhirter’s separation from service.
The COBRA Continuation Payment will be subject to Federal Income Tax
withholding, Medicare and Social Security tax withholdings (subject to the
federal social security maximum), and any other deductions as may be required by
law. Further, Company shall permit McWhirter to extend his eligibility for
continued coverage under Company’s health plan pursuant to the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”) for a period of six (6)
additional months from June 1, 2021 through November 30, 2021. McWhirter
acknowledges and agrees he must make a written COBRA election for medical
continuation coverage and timely submit the required COBRA payments for
continued coverage eligibility for such coverage(s) to become effective.


(h)    During the Employment Transition Periods and the Advisory Period,
McWhirter shall not hold himself out to be an authorized representative of the
Company absent prior written authorization and approval of the CEO or his
designee.







--------------------------------------------------------------------------------





2.    Supplemental Release Agreement. Company agrees to pay McWhirter TEN
THOUSAND DOLLARS AND NO CENTS (US$10,000.00) within ten (10) business days of
the date McWhirter executes the Supplemental Release Agreement attached as
Appendix A to this Agreement (“Supplemental Release Payment”), which execution
shall occur on or within twenty one (21) days following the end of the
Employment Transition Periods. McWhirter understands that his receipt of the
Supplemental Release Payment is contingent upon his timely execution of the
Supplemental Release Agreement no later than the date noted above.


3.    Restricted Stock Awards (“RSAs”) and Change in Control Agreement.


(a)For purposes of this section 3, RSAs are deemed to include performance and
time based (1) restricted stock awards, (2) restricted stock unit awards-time
and performance based, (3) career share awards, and (4) career step share awards
listed on Appendix B attached hereto. The Parties acknowledge and agree the RSAs
awarded to McWhirter, reflected in Appendix B will be governed by the express
language, terms, and conditions of the Plans and agreements under which the RSAs
were awarded. The Parties agree nothing contained in this Agreement is intended
to modify or supplement in any way whatsoever or otherwise change such Plans or
agreements. The Parties acknowledge and agree there is no intention by or
obligation of the Company to award or grant any additional RSAs to McWhirter
from and after the Effective Date.


(b)The Parties agree that as of August 1, 2018, McWhirter’s Change in Control
Agreement with the Company is terminated and is null, void, and of no further
force or effect.


4.    Non-Disparagement.


(a)    Subject to the qualifications in subsection (d) of the General Release
section below and the qualifications in subsections (b) and (c) of the
Confidentiality section below, McWhirter agrees that he will not, directly or
indirectly, disclose, communicate, or publish any disparaging information
concerning Company, its Board of Directors, officers, executives, management,
employees, affiliates, its customers or clients, operations, technology,
proprietary or technical information, terms of McWhirter’s employment with
Company, any other circumstance that arose from McWhirter’s employment with
Company or separation from employment, or any action or event that occurred
during McWhirter’s employment with Company, or cause others to disclose,
communicate, or publish any disparaging information concerning the same.


(b)    The Company agrees to instruct its senior executives and officers, and
business unit leaders not to, directly or indirectly, disclose, communicate, or
publish any disparaging information concerning McWhirter, the terms of
McWhirter’s employment with Company, any other circumstance that arose from
McWhirter’s employment with Company or separation from employment, or any action
or event that occurred during McWhirter’s employment with Company, or cause
others to disclose, communicate, or publish any disparaging information
concerning the same.


5.    Confidentiality.


(a)     Subject to the qualifications set forth in subsections (b) and (c) of
this section, McWhirter agrees that during his employment with Company he has
occupied a position of trust and confidence and that as such, he has created and
been provided copies of or access to Confidential Information which is the
exclusive property of Company. McWhirter further acknowledges and agrees that by
virtue of this Agreement he will continue to occupy a position of trust and
confidence and that he will continue to create and have access to Confidential
Information during the Employment Transition Period. McWhirter hereby agrees
that he will not use, divulge, distribute, furnish, or make accessible such
information to anyone outside of the Company or its subsidiaries or affiliates.


For purposes of this Agreement, the term “Confidential Information” shall mean
information of any nature and in any form which is not generally disclosed to or
known by persons who are not employed by or associated with Company or any of
its affiliates, that gives Company a competitive business advantage or which
relates to any one or more of the aspects of the present or past business of
Company or its predecessors,





--------------------------------------------------------------------------------





including, but not limited to, any spin-off, split, merger, divestiture, or
similar transaction; customer specifications; pricing strategies; customer
lists; vendor information; financial information; trade secrets; trade
practices; or facts, strategies, or plans relating in any manner to the
businesses of Company.


In the event McWhirter is requested by subpoena, civil investigative demand, or
similar process in any proceeding to disclose any Confidential Information, and
subject to the qualifications in the fourth and final sections of the General
Release of Claims below as well as subsections (b) and (c) of this
Confidentiality paragraph, McWhirter will give Company prompt and timely written
notice of such request so Company may seek an appropriate protective order or
waive McWhirter’s compliance with one or more provisions of this Agreement.


(b)    The federal Defend Trade Secrets Act of 2016 (the “Act”) provides
immunity from liability in certain circumstances to Company employees,
contractors, and consultants for limited disclosures of Company “trade secrets,”
as defined by the Act. Specifically, Company employees, contractors, and
consultants may disclose trade secrets (1) in confidence, either directly or
indirectly, to a federal, state, or local government official, or to an
attorney, “solely for the purpose of reporting or investigating a suspected
violation of law,” or (2) “in a complaint or other document filed in a lawsuit
or other proceeding, if such filing is made under seal.” Additionally, Company
employees, contractors, and consultants who file lawsuits for retaliation by an
employer for reporting a suspected violation of law may use and disclose related
trade secrets in the following manner (i) the individual may disclose the trade
secret to his attorney, and (ii) the individual may use the information in the
court proceeding, as long as the individual files any document containing the
trade secret under seal and does not otherwise disclose the trade secret “except
pursuant to court order.”


(c)    Nothing in this Agreement prohibits McWhirter from reporting possible
violations of federal, state, or local law or regulation to any governmental
agency or entity, including but not limited to the Department of Justice, the
Securities and Exchange Commission, the Congress, and any agency, Inspector
General, or making other disclosures that are protected under the whistleblower
provisions of federal law, regulation, or other applicable law. McWhirter does
not need the prior authorization of Company to make any reports or disclosures,
and he is not required to notify Company that he has made any such reports or
disclosures.


6.    General Release.


(a)     In consideration of the payments and other benefits described above,
together with other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, McWhirter, together with McWhirter’s agents,
representatives, attorneys, assigns, and designees, hereby knowingly,
voluntarily, fully, finally, and completely WAIVES, RELEASES, AND FOREVER
DISCHARGES Company, as well as its employees, attorneys, partners, agents,
representatives, assigns, designees, insurers, plan administrators, parents,
subsidiaries, affiliates, and other related persons or entities, including their
predecessors, successors, and equity and asset purchasers, together with their
respective officers, directors, members, managers, shareholders, partners
(general and limited), agents, owners, legal representatives, servants, and
employees, and the assigns, heirs, privies, predecessors, successors, and
insurers of each such person or entity in their individual, corporate, or
official capacities, (collectively, the “Released Parties”) from each and every
grievance, administrative claim or proceeding, dispute, claim, demand,
arbitration, controversy, action, or cause of action, of whatever kind,
character, or nature, known or unknown, arising from, relating to, or connected
with acts or omissions occurring at any time prior to and including the date
McWhirter executes this Agreement. This general release includes without
limitation all claims that in any way arise from, relate to, or are in any way
connected with McWhirter’s employment with and/or separation from Company,
regardless of whether or not same (1) are presently known or unknown, (2) have
been specifically referenced, claimed, asserted, or made by either of the
Parties, or (3) are statutory, contractual, or common law in nature or basis.
Notwithstanding the foregoing, this general release does not apply to any
obligation of the Company to McWhirter pursuant to any of the following: (i)
subject to section 3 of this Agreement, any rights under applicable plans
related to equity-based awards previously granted to McWhirter by the Company,
(ii) any right to indemnification and/or defense that McWhirter may have or be
entitled to receive as an officer of the





--------------------------------------------------------------------------------





Company; (iii) any right to applicable medical coverage or benefits, subject to
McWhirter’s elections on file at Company, (iv) any rights arising under this
Agreement or the TCP; (v) any rights arising after the Effective Date; or (vi)
any rights to payments or benefits that McWhirter may be eligible to receive
under any Company sponsored retirement plan.


(b)    Without limiting the generality or comprehensiveness of the above
paragraph, McWhirter knowingly, voluntarily, fully, finally, and completely
WAIVES, RELEASES, AND FOREVER DISCHARGES the Released Parties from all claims,
actions, causes of action, or demands existing as of the Effective Date,
including without limitation any and all claims for injunctive relief;
attorneys’ fees; expenses; costs; actual, compensatory, exemplary, or punitive
damages; physical injuries; personal injuries; emotional injuries; mental
anguish; physical pain and suffering; wrongful discharge; any claims McWhirter
may have under, without limitation, Title VII of the Civil Rights Act of 1964,
the Americans with Disabilities Act of 1990, the Age Discrimination in
Employment Act of 1967 (“ADEA”), Texas Commission on Human Rights Act, the
Family and Medical Leave Act of 1993, the Fair Labor Standards Act, the Employee
Retirement Income Security Act of 1974, the Worker Adjustment and Retraining
Notification Act, the Uniformed Services Employment and Reemployment Rights Act,
or any other civil rights statutes; harassment and/or discrimination because of
sex, race, color, national origin, religion, age, disability, sexual
orientation, veteran’s status, the filing of a workers’ compensation claim, or
other protected classification; retaliation; incapacity; failure to pay proper
wage, minimum wage, and/or overtime wages; unpaid wages; loss of wages; loss of
earning capacity; loss of job security; humiliation; physical impairment and/or
disfigurement; loss of consortium; harm to reputation; libel, slander, or
defamation; medical expenses; personal property damage, loss or diminution in
value; negligence; gross negligence; strict liability; malice; invasion of
privacy; intentional infliction of emotional distress; negligent infliction of
emotional distress; loss or diminution of career advancement; loss of dignity;
any and all claims arising under any other federal, state, or local statute,
law, ordinance, rule, regulation, or order prohibiting employment discrimination
or retaliation; any claim under tort, wrongful discharge, breach of contract, or
breach of agreement; and any other theory, claim, or cause of action whatsoever,
whether known or unknown.


(c)    By signing this Agreement it is McWhirter’s intent to waive and release
all claims and potential claims against the Released Parties, save and except
those claims described in Section 6(a) above and any claim that cannot be
released by law including for unemployment benefits or compensation for a
workers’ compensation injury. McWhirter agrees to release and discharge the
Released Parties not only from any and all claims that McWhirter could make on
his own behalf, but McWhirter also specifically waives any right to become, and
promises not to become, a member of any class in any proceeding or case in which
a claim or claims against the Released Parties may arise, in whole or in part,
from any event that occurred prior to the date of this Agreement.  If McWhirter
is not permitted to opt-out of a future class, then McWhirter agrees to waive
any recovery for which he would be eligible as a member of such class.


(d)    Trinity, for and on behalf of itself and its subsidiary group, hereby
knowingly, voluntarily, fully, finally, and completely SETTLES, RELEASES, AND
FOREVER DISCHARGES McWhirter from each and every grievance, administrative claim
or proceeding, dispute, claim, demand, arbitration, controversy, action, or
cause of action, of whatever kind, character, or nature, known or unknown,
arising from, relating to, or connected with Randall’s acts, errors or omissions
occurring at any time prior to and including the date McWhirter executes this
Agreement. This general release includes without limitation all claims that in
any way arise from, relate to, or are in any way connected with McWhirter’s
employment with and/or separation from Company, regardless of whether or not
same (i) are presently known or unknown, (ii) have been specifically referenced,
claimed, asserted, or made by either of the Parties, or (iii) are statutory,
contractual, or common law in nature or basis.




(e)     Except as may be necessary to enforce this Agreement, or to seek a
judicial determination of the validity of the waiver of ADEA or other claims,
and to the fullest extent permitted by law, McWhirter agrees not to join or
continue any lawsuit, arbitration, administrative charge or complaint, or other
proceeding (collectively, “Proceedings”) against any of the Released Parties
that is based in whole or in part on any claim





--------------------------------------------------------------------------------





or cause of action McWhirter has released in this Agreement. McWhirter
represents that he is not a party to any pending Proceedings, whether internal
or external, related to such matters. Notwithstanding the foregoing, nothing in
this Agreement or the release contained herein is intended to limit or impair
McWhirter’s right to file a charge with, or participate in an investigation or
proceeding conducted by, the Equal Employment Opportunity Commission (“EEOC”),
National Labor Relations Board (“NLRB”), Securities and Exchange Commission
(“SEC”), or any other state, federal, or local administrative agency. This
Agreement does not prohibit or restrict McWhirter from initiating communications
directly with, or responding to any inquiry from, or providing testimony before,
any state or federal regulatory authority. McWhirter is not required to notify
Company if he has made such reports or disclosures, or to secure Company’s
permission to do so. This agreement does not limit McWhirter’s right to receive
an award for information provided to any government agencies.


7.ADEA Release and Revocation Period.


(a)    Pursuant to the Older Workers Benefit Protection Act (“OWBPA”), McWhirter
hereby knowingly and voluntarily agrees to waive and release any right or claim
under the ADEA against the Released Parties. In this regard, McWhirter agrees
and warrants that he has carefully read and fully understands the provisions of
this Agreement, and that he is receiving consideration from Company over and
above anything of value to which he is otherwise entitled. McWhirter is not
waiving or releasing any right or claim that may arise under the ADEA after he
signs this Agreement. McWhirter has the right to, and should, consult with an
attorney before signing this Agreement.


(b)    McWhirter has twenty-one (21) days from the date he received this
Agreement to consider it and sign it. If McWhirter chooses to sign this
document, McWhirter has seven (7) days after signing the document to change his
mind and revoke the Agreement (the “Revocation Period”). If McWhirter chooses to
revoke the Agreement, he must deliver a written notice of revocation to S. Theis
Rice, Sr. Vice President and Chief Legal Officer, Trinity Industries, Inc., or
his successor, at 2525 N. Stemmons Freeway, Dallas, Texas 75207. Any such
revocation must be actually received by Company within the Revocation Period or
it will be null and void. Company and McWhirter agree that this Agreement shall
not become enforceable until the Revocation Period has expired with no
revocation taking place.


8.No Pending or Assigned Claims. Except for any actions necessary to enforce
this Agreement and subject to the qualifications in subsection (d) of the
General Release section and the qualifications in subsections (b) and (c) of the
Confidentiality section herein, McWhirter hereby warrants and promises neither
he nor any agent or legal representative of his has filed a lawsuit or claim
against Company or the Released Parties in any federal, state or local forum as
to any claim or dispute released under this Agreement. McWhirter agrees any
breach or other violation by him of the provisions of this Agreement, other than
a claim under the OWBPA, will result in the forfeiture of any payments under
this Agreement and the obligation of McWhirter to repay any payments previously
made hereunder. McWhirter understands that nothing in this Agreement is intended
to interfere with or deter his right to challenge the waiver of an Age
Discrimination in Employment Act (“ADEA”) claim or state law age discrimination
claim or the filing of an ADEA charge or ADEA complaint or state law age
discrimination complaint or charge with the Equal Employment Opportunity
Commission or any state discrimination agency or commission or to participate in
any investigation or proceeding conducted by those agencies. Further, McWhirter
understands that nothing in this Agreement would require McWhirter to tender
back the money received under this Agreement if McWhirter seeks to challenge the
validity of the ADEA or state law age discrimination waiver, nor does McWhirter
agree to ratify any ADEA or state law age discrimination waiver that fails to
comply with the OWBPA by retaining the money received under the Agreement.
Further, nothing in this Agreement is intended to require the payment of
damages, attorneys’ fees or costs to Company should McWhirter challenge the
waiver of an ADEA or state law age discrimination claim or file an ADEA or state
law age discrimination suit except as authorized by federal or state law.


9.    Non-Competition and Non-Solicitation.
 
(a)    Acknowledgement. McWhirter understands that the nature of his position
throughout the Employment Transition Period gives him access to and knowledge of
Confidential Information and places





--------------------------------------------------------------------------------





him in a position of trust and confidence with Company. McWhirter understands
and acknowledges that McWhirter’s Business Knowledge and the intellectual and/or
strategic services McWhirter provides to Company are unique, special, or
extraordinary and which are vitally important to Company in conducting commerce
in the ordinary course of business and completing future transactions. McWhirter
further understands and acknowledges that Company’s ability to reserve these for
the exclusive knowledge and use of Company is of great competitive importance
and commercial value to Company, and that improper use or disclosure by
McWhirter is likely to result in unfair or unlawful competitive activity and
damage to the Company.


(b)    Non-Competition.    McWhirter acknowledges and agrees that he will not
engage in Prohibited Activity (as defined below) during his employment with the
Company or during the Advisory Period absent prior written authorization and
approval of the CEO and the Company’s Board of Directors. Furthermore, McWhirter
agrees and acknowledges that the Company’s legitimate business interests
described herein, including without limitation, protecting its Confidential
Information and business goodwill, and the good and valuable consideration to be
paid McWhirter under the provisions of this Agreement, the receipt and
sufficiency of which are acknowledged, McWhirter agrees and covenants not to
engage in any Prohibited Activity within North America absent prior written
authorization and approval of the CEO and the Company’s Board of Directors
through May 31, 2023. McWhirter stipulates that he is aware of and understands
the import of his agreement to not engage in Prohibited Activity during such
periods and stipulates that the duration of such restriction on engaging in
Prohibited Activity is not arbitrary but is fair and reasonable under the
circumstances of his access to Confidential Information and other proprietary
data and information. McWhirter agrees and acknowledges that the goodwill and
business interests of the Company would suffer loss, cost, expense, and other
damages if McWhirter were to engage in any Prohibited Activity prior to May 31,
2023. For purposes of this non-competition section, “Prohibited Activity” shall
mean an activity in which McWhirter contributes his knowledge, directly or
indirectly, in whole or in part, as an employee, employer, owner, investor,
operator, manager, advisor, consultant, contractor, agent, partner, director,
stockholder, officer, volunteer, intern, or any other similar capacity in or to
an entity engaged in any business that is the same, and operates within the same
regions, as the construction, energy marine and components (“CEMC”)
manufacturing businesses over which McWhirter had managerial or executive
leadership responsibility during his employment with the Company.


Nothing in this subsection shall prohibit McWhirter from purchasing or owning
less than five percent (5%) of the publicly traded securities of any
corporation, provided that such ownership represents a passive investment and
that McWhirter is not a controlling person of or a member of a group that
controls such corporation.


This subsection does not, in any way, restrict or impede McWhirter from
exercising protected rights to the extent that such rights cannot be waived by
agreement or from complying with any applicable law or regulation or a valid
order of a court of competent jurisdiction or an authorized government agency,
provided that such compliance does not exceed that required by the law,
regulation, or order. McWhirter shall promptly provide written notice of any
such order to S. Theis Rice, Sr. Vice President and Chief Legal Officer (or his
successor), Trinity Industries, Inc., 2525 N. Stemmons Freeway, Dallas, Texas
75207.


(c)    Non-Solicitation of Employees.  Through May 31, 2021, McWhirter agrees
and covenants not to directly or indirectly solicit, recruit, or attempt to
solicit or recruit, any person who is then employed by Company and was an
employee of Company with whom McWhirter communicated and had a working
relationship during his employment with the Company (collectively, “Covered
Employee”), or induce the termination of employment of any Covered Employee.


(d)    Non-Solicitation of Customers. McWhirter agrees and acknowledges that
during his employment with the Company he has gained substantial knowledge of
and experience with Company customers and that he has had and will continue to
have access to Customer Information, as defined below, and that such continuing
access will include obtaining knowledge and experience with respect to Customer
Information. For purposes of this section, “Customer Information” shall be
deemed to include, without





--------------------------------------------------------------------------------





limitation, names, phone numbers, addresses, email addresses, order history,
order preferences, chain of command, marketing data and information, pricing
information, information identifying facts and circumstances specific to the
customer and customer’s commercial and business activities, and all data and
information relevant to sales and/or services by and between customer and
Company.


McWhirter understands and acknowledges that loss of or compromise to any such
Customer Information and, in turn, the Company’s relationship and goodwill with
such customer will cause significant and irreparable harm to Company.


McWhirter agrees and covenants that through May 31, 2021, he will not directly
or indirectly solicit or contact, or attempt to solicit or contact a current,
former, or prospective customer with whom McWhirter had material contact during
the thirty six (36) month period preceding the Effective Date (collectively,
“Covered Customer”) for purposes of offering or accepting goods or services that
compete with those over which McWhirter had managerial or executive leadership
responsibility during his employment with the Company. However, it will not be
deemed a violation of this Agreement if McWhirter merely updates his LinkedIn
profile, or connects with a Covered Customer on Facebook or LinkedIn, without
engaging in any other substantive communication, by social media or otherwise,
that is prohibited by this section.


10.    Legal Proceedings.
(a)    During the term of this Agreement, McWhirter agrees, without the
necessity of a subpoena, to make himself available, upon reasonable notice and
at reasonable times, if deemed needed by Company, for any and all legal
proceedings or threatened legal proceedings involving Company and agrees to
cooperate fully with Company in any such legal proceeding or threatened
proceeding for which Company may call him as a witness. McWhirter will also
cooperate reasonably with Company by providing any truthful information
requested by the Company and reasonably assisting in the preparation for any
discovery or legal proceedings. Further, subject to subsection (d) of the
General Release paragraph and the qualifications in subsections (b) and (c) of
the Confidentiality section herein, McWhirter will immediately notify Company
upon being contacted by any person or entity not specifically authorized by
Company requesting information about internal Company operations or matters, and
McWhirter will refrain from providing any information until after notification
to and consultation with Company. McWhirter shall be reimbursed reasonable
expenses incurred while serving as a witness for Company in any such
proceedings. McWhirter agrees to provide Company with proper documentation for
expenses prior to reimbursement. Company agrees to reimburse McWhirter for any
legal fees or costs he may reasonably incur in connection with him providing
such cooperation or assistance as described above.


(b)    McWhirter acknowledges that prior to the Effective Date he has received
the notices identified in Appendix C attached hereto pertaining to business
records hold in certain litigation and that during the Employment Transition
Period he may receive additional business records hold notices. McWhirter
acknowledges and confirms that he is currently in compliance with the notices
set forth in Appendix C and that any and all relevant and responsive business
records under his care, custody, or control, whether located in his Dallas,
Texas or elsewhere will remain on hold and not destroyed until otherwise
notified in writing by the Company. During the Employment Transition Period
McWhirter agrees to respond to any inquiry from time to time tendered to him
from the Company’s Information Governance department pertaining to the content
and substance of Appendix C and business records hold notices he receives during
the Employment Transition Period.


11.    Return of Property and Records. Within five (5) days of an end to the
Employment Transition Period, McWhirter agrees to return to Company any and all
Company property, equipment, business records and proprietary information in his
possession, agrees not to retain copies or summaries of such records and
proprietary information, and further agrees not to disclose to others any
confidential or other proprietary information concerning the business affairs of
Company. Specifically, without limitation, McWhirter agrees to immediately
return to Company all business records, including but not limited to files,
forms, work papers, documents, memoranda, correspondence, records, diaries,
e-mails, notes, notebooks, computer files, discs, CDs and printouts; all
business property, including,





--------------------------------------------------------------------------------





but not limited to, Company issued credit cards, phone cards, security access
card, electronic equipment, computer programs, estimates, logs, invoices and
computer equipment.


12.    No Admission of Liability. McWhirter does hereby acknowledge and promise
that, although there is included in the foregoing the full, complete, and final
settlement and satisfaction of all claims, demands, and charges of every nature
growing out of those matters involved in each and every aspect of McWhirter’s
employment relationship with Company, these facts shall in no manner be deemed
an admission, finding, or indication - for any purpose whatsoever - that Company
has, at any time (including the present) or in any respect, contrary to law or
to the rights of any person, violated McWhirter’s rights.


13.    Governing Law and Severability. McWhirter acknowledges and agrees the
terms and conditions of this Agreement are contractual and not a mere recital.
McWhirter further agrees and acknowledges that the validity and/or
enforceability of this Agreement will be governed by the laws of the State of
Texas, unless preempted by federal law, and that if any provision contained
herein should be determined by any court of competent jurisdiction or
administrative agency to be illegal, invalid, unenforceable, or otherwise
contrary to public policy, the validity and enforceability of the remaining
parts, terms, or provisions shall not be affected thereby and said illegal or
invalid part, term or provision shall be deemed not to be a part of this
Agreement.


14.    Entire Agreement. Except for existing written agreements between
McWhirter and Company, including but not limited to, the TCP, the
Confidentiality Agreement, the RSAs, prior non-disclosure, non-solicitation, and
non-competition agreements which are hereby incorporated by reference, and any
other restrictive covenants in effect on or before the date hereof, this
Agreement contains the entire understanding between the Parties hereto with
respect to McWhirter’s employment, and supersedes all prior and contemporaneous
agreements and understandings, inducements or conditions, express or implied,
oral or written, except as herein contained, which shall be deemed terminated
effective immediately. The Parties agree that changes to this Agreement, whether
material or immaterial, will not re-start the running of “the Consideration
Period” as defined in this Agreement.


15.    Compliance with Law. McWhirter acknowledges that the terms of this
Agreement fully comply with applicable law including but not limited to the
OWBPA, as amended, and implementing regulations, and that said terms therefore
are final and binding. Specifically, McWhirter acknowledges that this Agreement
specifically refers to his rights and claims under the federal and state
statutes prohibiting age discrimination, and he understands that he is
irrevocably waiving such rights and claims. McWhirter acknowledges that
McWhirter compensation and benefits recited in this Agreement are good and
valuable.


16.    Consideration of Medicare’s Interests.  McWhirter affirms, covenants, and
warrants McWhirter is not a Medicare beneficiary and is not currently receiving,
has not received in the past, will not have received at the time payments are
made under this Agreement, is not entitled to, is not eligible for, and has not
applied for or sought Social Security Disability or Medicare benefits.  In the
event any statement in the preceding sentence is incorrect (for example, but not
limited to, if McWhirter is a Medicare beneficiary, etc.), the following
sentences of this section apply. McWhirter affirms, covenants, and warrants
McWhirter has made no claim for illness or injury against, nor is McWhirter
aware of any facts supporting any claim against, the Released Parties under
which the Released Parties could be liable for medical expenses incurred by
McWhirter before or after the execution of this Agreement.  Furthermore,
McWhirter is aware of no medical expenses that Medicare has paid and for which
the Released Parties are or could be liable now or in the future.  McWhirter
agrees and affirms that, to the best of his knowledge, no liens of any
governmental entities, including those for Medicare conditional payments,
exist. McWhirter will indemnify, defend, and hold the Released Parties harmless
from Medicare claims, liens, damages, conditional payments, and rights to
payment, if any, including attorneys’ fees, and McWhirter further agrees to
waive any and all future private causes of action for damages pursuant to 42
U.S.C. § 1395y(b)(3)(A) et seq
.
17.    Voluntary Consent. By signing this Agreement, McWhirter acknowledges (a)
he has read this Agreement and fully understands its terms and their import; (b)
any and all questions regarding the terms of this Agreement have been asked and
answered to his complete satisfaction; (c) he has had at least 21 days to
consider the terms and effects of this Agreement (the “Consideration Period”)
and has either considered it for that period of time or has knowingly and
voluntarily waived his right to do so; (d) he may revoke the Agreement up to 7
days after his





--------------------------------------------------------------------------------





signing of the Agreement, (e) revocation of the Agreement is effective by
sending written notice to S. Theis Rice, Sr. Vice President and Chief Legal
Officer, Trinity Industries, Inc., 2525 N. Stemmons Freeway, Dallas, Texas
75207, so as to be received no later than seven (7) days following McWhirter’s
signing of this Agreement (“Revocation Period”); (f) the receipt of the
compensation described in this Agreement is expressly conditioned on his signing
of this Agreement and the expiration of the mandatory Revocation Period without
revocation by McWhirter; (g) Company advises McWhirter to consult with an
attorney of his own choosing regarding the terms of this Agreement; (h)
McWhirter must sign this Agreement and return it to S. Theis Rice, Sr. Vice
President and Chief Legal Officer, Trinity Industries, Inc., 2525 N. Stemmons
Freeway, Dallas, Texas 75207 within three (3) days of the expiration of the
Consideration Period, otherwise this offer will expire and this Agreement will
be null, void and of no force or effect; (i) that this Agreement was not
requested nor provided in connection with an exit incentive or other employment
termination program offered to a group or class of employees; (j) the
compensation provided for herein is good and valuable, and it is accepted by
McWhirter in full satisfaction of all claims McWhirter’s has or may have against
the Released Parties, and as adequate consideration for McWhirter’s agreements,
covenants, and commitments made herein; and, (k) McWhirter is entering into this
Agreement voluntarily, of his own free will, and without any coercion, undue
influence, threat, or intimidation of any kind or type whatsoever.


NOW, THEREFORE, intending to be legally bound hereby, McWhirter and Trinity
Industries, Inc. sign this Agreement on the 28th day of February, 2018.
ACCEPTED AND AGREED AS TO FORM AND SUBSTANCE:


William A. McWhirter II




/s/ William A. McWhirter II         
Signature                         




Trinity Industries, Inc.
(on behalf of itself, its subsidiaries, and other corporate affiliates, and
successors or assigns)






By:/s/ S. Theis Rice
S. Theis Rice
Sr. Vice President and Chief Legal Officer







--------------------------------------------------------------------------------





APPENDIX A - Supplemental Release Agreement


You, William A. McWhirter II, entered into an Executive Transition Agreement
with Trinity Industries, Inc. (“Company”) with an Effective Date of February 1,
2018 (“Transition Agreement”). This Supplemental Release Agreement
(“Supplemental Release”) constitutes the Supplemental Release Agreement defined
in section 2 of the Transition Agreement. The Transition Agreement is hereby
incorporated into this Supplemental Release Agreement as set forth fully herein.


In consideration of having received the items contemplated in Section 1 of the
Transition Agreement, your fulfillment of the terms and conditions set forth in
the Transition Agreement, including execution of this Supplemental Release
Agreement, and payment of the Supplemental Release Payment in accordance with
the procedure set out in the Transition Agreement, you hereby agree as follows:


Payment of Wages.    You acknowledge that you have received all wages, vacation,
and all other compensation and benefits owed to you by the Company, in your
capacity as an employee of the Company, pursuant to the Transition Agreement.


Last Date of Employment. Your last date of active employment with Company was
May 31, 2020.


Supplemental Release. In exchange for the promises described in the Transition
Agreement, and in addition to the Release you have provided to Company in the
Transition Agreement, you irrevocably and unconditionally release all known and
unknown claims, promises, causes of action, or similar rights of any type that
you presently may have against the Released Parties, except that you are not
releasing any claim that relates to: (a) your right to enforce this Supplemental
Release Agreement, (b) any rights or claims under the Age Discrimination in
Employment Act or any other law that may arise after you sign this Supplemental
Release Agreement, (c) subject to section 3 of the Transition Agreement, any
rights under applicable plans to equity-based awards previously granted to
McWhirter by the Company, (d) any right to indemnification and/or defense that
McWhirter may have or be entitled to receive as an officer of the Company; (e)
any right to COBRA medical coverage or benefits, (f) any rights arising under
the Transition Agreement or the TCP and full payment thereunder when due, or (g)
any right to payments or benefits that McWhirter may be eligible to receive any
under Company sponsored retirement plan.


Continuing Obligations. You acknowledge and affirm that Company provided you
with Confidential Information, as defined in the Transition Agreement, during
the Employment Transition Period of the Transition Agreement. You further
acknowledge, affirm, and ratify your continuing obligations under the
Confidentiality and Non-Competition and Non-Solicitation paragraphs set forth in
the Transition Agreement, and specifically waive and release any claim or
defense that the Confidentiality and/or Non-Competition and Non-Solicitation
paragraphs are unreasonable and/or unenforceable for any reason whatsoever.


Entire Agreement. Except for existing written agreements between you and the
Company, including but not limited to, the TCP, the Confidentiality Agreement,
the RSAs, prior non-disclosure, non-solicitation, and non-competition agreements
which are hereby incorporated by reference, and any other restrictive covenants
in effect on or before the date hereof, the Supplemental Release Agreement and
Transition Agreement contain the entire understanding between the Parties hereto
with respect to your employment, and supersedes all prior and contemporaneous
agreements and understandings, inducements or conditions, express or implied,
oral or written, except as herein contained, which shall be deemed terminated
effective immediately. This Supplemental Release Agreement and the Transition
Agreement may not be modified or canceled in any manner except by a writing
signed by both you and an authorized Company official.


Voluntary Agreement. YOU UNDERSTAND AND AGREE THAT YOU MAY BE WAIVING
SIGNIFICANT LEGAL RIGHTS BY SIGNING THIS SUPPLEMENTAL RELEASE, AND REPRESENT
THAT YOU HAVE ENTERED INTO THIS SUPPLEMENTAL RELEASE VOLUNTARILY, AFTER HAVING
THE OPPORTUNITY TO CONSULT WITH AN ATTORNEY OF YOUR OWN CHOOSING, WITH A FULL
UNDERSTANDING OF AND IN AGREEMENT WITH ALL OF ITS TERMS.





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, I have executed this Supplemental Release Agreement on the
date provided below.




Signature:________________________________
William A. McWhirter II


Date:___________________________________











































